



COURT OF APPEAL FOR ONTARIO

CITATION:
Almeida v. Almeida, 2012
    ONCA 753

DATE: 20121106

DOCKET: C55201

Weiler, Juriansz and Hoy JJ.A.

BETWEEN

Philomena Rosa Maria Almeida

Applicant (Respondent in Appeal)

and

Henry Rege Almeida

Respondent (Appellant in Appeal)

Philip Viater, for the appellant

No one appearing for the respondent

Heard: November 5, 2012

On appeal from the order of Justice Gordon D. Lemon of
    the Superior Court of Justice, dated March 7, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We are advised the wife did not seek an adjournment for the purpose of
    contesting the appeal.  Only if the court wishes her to speak to the contempt
    did she feel she needed to consult counsel and request an adjournment.  On the
    basis of the material filed regarding the merits of the appeal, we are all of
    the opinion that the appeal should be allowed and the contempt order set
    aside.  So ordered.

[2]

In so doing we have not ruled on the Minutes of Settlement and this
    order in no way reflects our approval of them.  As an officer of the court Mr. Viater
    advised the court that Mrs. Almeida may have wished to address the court
    regarding the $50,000 payment that is to be made.  That payment is part of the
    Minutes of Settlement and not part of this appeal.  We understand she also may
    have other concerns regarding the Minutes of Settlement, which, again, are not
    part of this appeal and irrelevant to it.


